internal_revenue_service department of the treasury number info release date index no washington dc person to contact john t sapienza jr id no telephone number refer reply to cc it a - cor-113779-00 date date dear in your letter of date you suggested that the cost of medical nutrition therapy should be deductible as a medical_care expense under sec_213 of the internal_revenue_code you also asked that this therapy be included in publication medical and dental expenses we appreciate your suggestion and the material you provided on nutrition therapy each year the internal_revenue_service and the department of the treasury review the many suggestions for revenue rulings and other forms of guidance to be published the projects selected are announced in the annual guidance priority plan input such as you have provided is helpful to us in selecting projects for the plan and we will consider your suggestion in if you have any questions please call mr sapienza at the number above sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
